Citation Nr: 9915646	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  96-37 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hairy cell 
leukemia, claimed as due to exposure to Agent Orange.

2.  Entitlement to service connection for left ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from January 1959 to 
December 1967.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from an August 1994 rating decision, in 
which the RO denied the veteran's claim of entitlement to 
service connection for hairy cell leukemia, claimed as 
secondary to Agent Orange exposure.  An NOD was filed that 
same month, and an SOC issued in September 1994.  The veteran 
also filed a substantive appeal in September 1994.  In 
October 1994, April 1995, and June 1997, the veteran 
testified before a hearing officer at the VARO in Huntington.  
Supplemental SOCs were issued in November and December1994, 
April and July 1995, November 1996, and August 1997.  

The issue of service connection for left ear hearing loss 
will be discussed in the Remand portion of this decision.  

The Board notes that documents in the claims file indicate 
that the veteran has filed a claim of service connection for 
skin cancer and hairy cell leukemia, claimed as secondary to 
radiation exposure.  That matter is separate and distinct 
from the veteran's claim of service connection for hairy cell 
leukemia on the basis of Agent Orange exposure.  The separate 
claim based upon radiation exposure has not been perfected, 
and therefore is not before us at this time.  

Finally, we note that the veteran has been service connected 
for post-traumatic stress disorder, rated as 50 percent 
disabling from January 1995, and that he has been rated as 
permanently and totally disabled, due to non-service-
connected disabilities, since January 1990.  Neither of those 
matters is before the Board in appellate status at this time.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

3.  The preponderance of the evidence is against the 
veteran's claim that hairy cell leukemia, first diagnosed in 
1993, is a result of exposure to Agent Orange or other 
herbicides in service.


CONCLUSION OF LAW

The veteran's diagnosed disorder, hairy cell leukemia, was 
not caused by exposure to Agent Orange or other herbicides in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107; 
38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

Among the awards and decorations received by the veteran 
during his service in the United States Army were the Vietnam 
Service Medal with two bronze service stars, the Combat 
Infantryman Badge, and the Republic of Vietnam Campaign 
Medal.

A review of the veteran's service medical records reveals a 
treatment report, dated in August 1966, which noted right 
upper quadrant pain and diarrhea.  Possible diagnoses 
included hepatitis, amebic abscess of the liver, 
appendicitis, and gall bladder problems.  In March 1967, 
treatment reports noted the veteran's complaints of weakness, 
diarrhea, and headaches, with clinical impressions of a viral 
illness and possible malaria.  A treatment report in April 
1967 noted negative findings for malaria.  In June 1967, the 
veteran was treated for possible malaria, after complaining 
of malaise, muscle aches, sweats, and weakness.  No specific 
findings were noted, and a malaria smear was ordered.  Later 
that month, it was reported the veteran was feeling better.  
An undated treatment note revealed he was hospitalized, 
apparently in August 1967, for abdominal pain of undetermined 
etiology. 

In November 1967, the veteran was medically examined for 
purposes of separation.  In the Report of Medical 
Examination, upon clinical evaluation, no abnormalities or 
specific findings pertinent to this claim were noted.

Thereafter, in August 1993, the veteran filed a claim of 
service connection for leukemia, secondary to Agent Orange 
exposure.  In May 1994, the RO denied the claim, after review 
of the veteran's service medical records, available post-
service medical evidence, and the veteran's own statement.

In April 1994, the RO received outpatient treatment reports, 
dated from April 1993 to November 1993, from theVA Medical 
Center (VAMC) in Huntington.  These records noted findings 
and/or treatment of hairy cell leukemia, and attempts at a 
bone marrow biopsy.  In May 1994, the RO received additional 
VAMC Huntington outpatient treatment reports, dated from 
January 1994 to May 1994.  Those records noted treatment for 
hairy cell leukemia.  

In an August 1994 rating decision, the RO denied the 
veteran's claim to service connection for hairy cell 
leukemia.  That same month, the veteran filed an NOD, and 
submitted additional evidence.  This included an article from 
the July-August 1994 issue of Purple Heart Magazine, 
concerning establishment of additional diseases for 
presumptive service connection from exposure to herbicides, 
and selected pages from a medical dictionary.  In September 
1994, the veteran filed a VA Form 9, dated that same month, 
in which he contended that he had had a blood disorder since 
1992, and that no one in his family had ever suffered from 
leukemia.  That same month, the RO received a VA examination 
report, dated in September 1994, which noted a diagnosis of 
hairy cell leukemia, as well as a red, diffuse rash on the 
veteran's scalp, face, trunk, and arms. 

In October 1994, the veteran testified before a hearing 
officer at the VARO in Huntington.  Under questioning, the 
veteran stated that doctors had first become aware of his 
hairy cell leukemia following a blood test for cholesterol, 
and confirmed the diagnosis later, after a bone marrow 
biopsy.  He also testified that he was being treated for skin 
cancer on his back, head, and face.  In addition to his 
testimony, the veteran submitted additional evidence which 
was admitted into the record.  This included a statement from 
Charles Yarbrough, M.D., who stated that lesions on the 
veteran's back, face, and hands could perhaps be related to 
exposure to a co-carcinogen, namely dioxin or Agent Orange.  
In addition, the veteran also submitted a statement from 
Richard Lindsay, M.D., J.D., who noted that leukemia was of 
"B-cell" origin, which was the same cell origin as multiple 
myeloma, a cancer under the VA's presumptive list for Agent 
Orange exposure.  It was Dr. Lindsay's opinion that the hairy 
cell leukemia with which the veteran suffers was essentially 
the same cancer as that of multiple myeloma. 

In October 1994, the RO referred this case for a medical 
opinion as to whether "there is any relationship whatsoever 
between the veteran's currently diagnosed leukemia and 
multiple myeloma."  The referral specifically raised Dr. 
Lindsay's opinion, and requested review of all pertinent 
evidence in the claims file.

In November 1994, the RO received a statement from Nancy 
Scher, M.D., Chief of the VAMC Huntington's 
Hematology/Oncology Department.  Dr. Scher reported, in 
pertinent part,

There are numerous malignant disorders of B cells, 
including hairy cell leukemia, multiple myeloma, 
non-Hodgkins lymphoma, Hodgkin's disease, and 
others.  The common B cell origin does not prove 
or disapprove common factors of causality.  Hairy 
cell leukemia is a distinct clinico-pathologic 
entity with clinical and laboratory manifestations 
different from multiple myeloma. . . .  It seems 
possible that factors, such as Agent Orange, which 
have been implicated in contributing to the 
development of non-Hodgkins lymphoma, Hodgkin's 
disease and multiple myeloma, could be shown at 
sometime in the future to be related to hairy cell 
leukemia.

Dr. Scher included a copy from a reference article in 
Wintrobe's Hematology, 9th Edition (1993).  

In November 1994, Dr. Lindsay, on behalf of the veteran, 
submitted to the RO sections from medical texts regarding 
leukemia.  He additionally opined, based on reference to the 
texts, that the cell of hairy cell leukemia was the natural 
predecessor of the plasma cell, which was the cell of 
multiple myeloma.  He contended that the only difference 
between the hairy cell leukemia and multiple myeloma was the 
stage of the cell's life that was affected by the Agent 
Orange.  

In February 1995, the veteran submitted an article from the 
military newspaper Stars and Stripes, in which it was noted 
that a veteran was suffering from hairy cell leukemia as a 
result of radiation exposure testing.  In March 1995, the RO 
received VAMC Huntington outpatient treatment reports, dated 
from February 1994 to January 1995.  These records noted 
continued treatment of the veteran for hairy cell leukemia 
and skin lesions.  

In April 1995, the veteran testified before a hearing officer 
at the VARO in Huntington.  Under questioning, the veteran 
stated that five other Vietnam veterans of whom he knew, who 
had served in the infantry in Vietnam, also suffered from 
hairy cell leukemia.  Dr. Lindsay, representing the veteran 
at the hearing, noted that he believed Dr. Scher had not 
necessarily disagreed with his beliefs regarding hairy cell 
leukemia and multiple myeloma, but she just did not have 
enough information to substantiate his medical conclusions.  
In addition to his testimony, the veteran submitted 
additional evidence to be included in the record.  The 
evidence was a story from United Press International (UPI), 
in which it was noted that the Australian government 
recognized leukemia as causally connected to herbicide 
exposure in Vietnam.

In November 1996, the veteran submitted a copy of a previous 
Board decision, in the case of another veteran, in which 
service connection had been granted for hairy cell leukemia 
claimed as secondary to exposure to pesticides, herbicides, 
and various chemical warfare agents.  In that case, the 
veteran had served on active duty from 1956 to 1958, with a 
period of active duty for training (ADT) in 1959; he had 
served in the continental United States and in the Panama 
Canal Zone.  The agents to which that appellant had claimed 
exposure in service included gelled fuels, E4 burster shells, 
chlorobenzene, and various pesticides and herbicides.  In 
that decision, the Board granted service connection for hairy 
cell leukemia, applying the doctrine of reasonable doubt, on 
the basis that there was a reasonable probability that the 
veteran therein had been exposed to multiple toxic chemicals 
and herbicides in service and during ADT, and there were 
differing medical opinions in the record as to whether there 
was a causal relationship between his chemical exposure 
during service and his development of hairy cell leukemia.

Thereafter, in February 1997, the RO received a Statement In 
Support of Claim, on VA Form 21-4138, in which the veteran 
requested that the RO review his service medical records, 
which he noted showed treatment for possible malaria, but 
which the veteran believed was the onset of his leukemia.

Subsequently, in April 1997, the RO received a statement from 
the veteran (on a VA Form 9), in which he argued that the 
undiagnosed blood problem in service was actually the first 
stage of his then-undiagnosed leukemia.  

In June 1997, the veteran testified before a hearing officer 
at the VARO in Huntington.  Under questioning, the veteran 
stated that, while he was in service, he had been treated for 
what at first was thought to be malaria, but later was 
determined to be an unknown blood abnormality.  The veteran 
also noted that, during his tour in Vietnam, he and other 
soldiers lived, bathed, and ate in areas where herbicides and 
napalm had been used.  He also reiterated and referred to 
previously submitted evidence.  

In addition to his testimony, the veteran also submitted 
additional evidence to be made part of the record.  This 
included a copy of an April 1995 Hearing Officer's Decision; 
a statement from Dr. Lindsay, dated in June 1995, which noted 
the veteran's reported exposure to Agent Orange on at least 
three occasions while in Vietnam, and current diagnoses of 
skin lesions and hairy cell leukemia; a letter from Dr. 
Lindsay to W. Bernard Richland of the U.S. District Court for 
the Eastern District of New York, dated in April 1996, which 
noted the facts behind the veteran's claim for service 
connection for hairy cell leukemia, and a request that the 
letter be made a part of the veteran's original request for 
appeal; a previously considered statement from Dr. Lindsay, 
dated in October 1994; and a Statement in Support of Claim, 
dated in February 1997, in which the veteran argued that he 
suffered from hairy cell leukemia as a result of exposure to 
pesticides, herbicides, gelled fuels (napalm), burster shells 
for phosphorus floaters (night bursts); and a Training Letter 
from the VA Compensation & Pension Service, dated in August 
1994, concerning the rating of hairy cell leukemia under 
38 C.F.R. §§ 3.309(d) and 3.311.  

Thereafter, the RO received two medical opinions in respect 
to the veteran's claim of service connection for hairy cell 
leukemia, claimed as secondary to Agent Orange exposure.  A 
statement from Richard Williams, M.D., dated in July 1998, 
noted that, even though there was no specific data to support 
an association between Agent Orange and hairy cell leukemia, 
current medical literature suggested that, given a large 
enough sample size, it could not be ruled out that an 
association could be found.  Dr. Williams concluded that, 
although an association between hairy cell leukemia and Agent 
Orange could not be proven, it could not be ruled out either.  
An August 1998 statement from Robert Carlson, M.D., who 
identified himself as a former chemical engineer with Union 
Carbide, noted that, because of the rarity of hairy cell 
leukemia in the general population, it was difficult to make 
an absolute confirmation of a relationship between it and 
exposure to herbicides.  Dr. Carlson concluded that, in the 
final analysis, an absolute answer to the relationship 
between hairy cell leukemia and Agent Orange would probably 
never be known, although, looking at the circumstantial 
evidence, there was a definite possibility that the veteran 
obtained his condition from exposure to Agent Orange.  

II.  Analysis

The veteran essentially contends that, while serving in 
Vietnam, he was exposed to the herbicide Agent Orange, and 
that, as a result, he currently suffers from hairy cell 
leukemia.  His representative has requested, in a brief filed 
in August 1998, that the Board do one of three things-grant 
the claim for service connection; remand for the RO to secure 
a review of the case by a VA physician; or seek an opinion 
from an independent medical expert, "so that the most 
current state of medical knowledge about hairy cell leukemia 
can be applied . . . ."

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim, i.e., one which is plausible under the law.  If he has 
not done so, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit, in its decision in Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  That decision upheld 
the earlier decision of the United States Court of Appeals 
for Veterans Claims (previously known as the United States 
Court of Veterans Appeals, prior to March 1, 1999) which made 
clear that it would be error for the Board to proceed to the 
merits of a claim which is not well grounded.  Epps v. Brown, 
9 Vet.App. 341 (1996).  The United States Supreme Court 
declined to review that case.  Epps v. West, 118 S. Ct. 2348 
(1998).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  Also, in order for a claim to be 
well-grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  See Elkins v. 
West, 12 Vet.App. 209, 213 (1999) (en banc), citing Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996).

Evidentiary assertions by the veteran must be accepted as 
true for the purpose of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  In addition, certain diseases, when manifest to 
a degree of 10 percent or more within one year after the 
veteran's military service ended, may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d).  Here, the veteran has leukemia, a chronic 
disorder for which the law provides a one-year presumption 
period for service connection; however, the veteran has not 
asserted, and the medical evidence does not show, that 
leukemia was manifested either in service or within the first 
post-service year under the conditions specified in the law.

As to the specific contention that the veteran was exposed to 
Agent Orange, which resulted in his developing hairy cell 
leukemia, the Board observes that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era and has a disease 
listed at 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  The 
last date on which such a veteran shall be presumed to have 
been exposed to a herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).

The term soft-tissue sarcoma is defined as including the 
following: adult fibrosarcoma; dermatofibrosarcoma 
protuberans; malignant fibrous histiocytoma; liposarcoma; 
leiomyosarcoma; epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
proliferating (systemic) angioendotheliomatosis; malignant 
glomus tumor; malignant hemangiopericytoma; synovial sarcoma 
(malignant synovioma); malignant giant cell tumor of the 
tendon sheath; malignant schwannoma, including malignant 
schwannoma with rhabdomyoblastic differentiation (malignant 
Triton tumor), glandular and epithelioid malignant 
schwannomas; malignant mesenchymoma; malignant granular cell 
tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear 
cell sarcoma of the tendons and aponeuroses; extraskeletal 
Ewing's sarcoma; congenital and infantile fibrosarcoma; and 
malignant ganglioneuroma.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) (1998) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation as presented 
here, medical evidence which indicates that the claim is 
plausible is required to set forth a well-grounded claim.  
Grottveit v. Brown, supra.

Upon review of the evidentiary record, the Board finds it is 
clear that the veteran served in Vietnam.  We are aware that, 
because the veteran does not have one of the diseases listed 
in the above regulation, it appears that even the presumption 
of exposure to Agent Orange or other herbicide may be 
unavailable to him in this case.  See McCartt v. West, 12 
Vet.App. 164, 168 (1999), wherein the Court stated that 
"neither the statutory nor the regulatory presumption will 
satisfy the incurrence element of Caluza where the veteran 
has not developed a condition enumerated in either 38 U.S.C. 
§ 1116(a) or 38 C.F.R. § 3.309(e)."  The Board notes, 
however, that VA's Adjudication Procedure Manual, M21-1, at 
Part VI, para. 7.20b, contains a more liberal interpretation 
of the presumption of exposure, stating that "unless there 
is affirmative evidence to the contrary, a veteran who served 
on active duty in the Republic of Vietnam during the Vietnam 
era is presumed to have been exposed to a herbicide agent."  
The Court did not expressly invalidate, or even mention, the 
manual provision in its McCartt decision; therefore, we will 
apply that more favorable interpretation to the veteran's 
case.  We find that the veteran is entitled to a presumption 
of exposure to a herbicide agent in service.

Even applying that more favorable interpretation to the 
appellant's case, and presuming herbicide exposure in 
service, we need to determine whether the claim is well 
grounded.  In this regard, the Board acknowledges that the 
caselaw of the Court of Appeals for Veterans Claims has 
recognized that "[t]he Court's word parsing in some of its 
medical nexus cases has created an unclear picture for 
ascertaining what degree of certainty is necessary to 
establish a plausible medical nexus."  Hicks v. West, 12 
Vet.App. 86, 90 (1998).  "But the truth of the matter is 
that no template is possible that will apply to the almost 
infinite number of fact situations that can arise.  What is 
speculative in one context might be less so in another."  
Bloom v. West, 12 Vet.App. 185, 187 (1999).  Accordingly, 
although the medical-nexus evidence in the present case is, 
as will be discussed below, far from unequivocal, the Board 
holds that this claim is well grounded, and will proceed to 
review the case on the merits.

The veteran's diagnosed disability, hairy cell leukemia, 
claimed as secondary to Agent Orange exposure, is not listed 
at 38 C.F.R. § 3.309(e), as a disease subject to presumptive 
service connection from Agent Orange exposure.  Dr. Lindsay 
has argued that hairy cell leukemia and multiple myeloma (a 
disease subject to presumptive service connection) originate 
from the same family of "B-cell," and that therefore the 
presumption for one disease should also include a presumption 
for the other.  The Board, however, is bound by the 
regulations of 38 C.F.R. §3.309(e), and accordingly, the 
veteran is not entitled to any presumption that hairy cell 
leukemia is etiologically related to exposure to herbicide 
agents used in Vietnam.

As previously indicated however, the veteran could also 
prevail on his claim, without the benefit of a presumption, 
were he to submit competent evidence which traces causation 
of his claimed disability to Agent Orange or other herbicide 
exposure in service. 

A review of the evidence reflects that, during his personal 
hearing, the veteran testified that, as a result of his 
assignment to an infantry unit in Vietnam, he and other 
soldiers ate, bathed, and slept in wooded areas in which 
Agent Orange and napalm had been used.  He reported that, 
while in service, he was treated for what was believed to be 
malaria, but later was diagnosed as what he describes as a 
blood illness of unknown etiology.  Thereafter, in 1993, the 
veteran was diagnosed with hairy cell leukemia. 

The Board notes that we may consider only independent medical 
evidence to support our findings, and must cite to competent 
evidence of record to support our conclusions.  See Rucker v. 
Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet.App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet.App. 
213 (1992).  Clearly, this matter involves a medical 
question, and the Board is not permitted to draw inferences 
as to medical causation or etiology without a solid 
foundation in the record.  See Colvin, supra.  The Court of 
Appeals for Veterans Claims has held that it is the 
responsibility of the Board to determine the probative weight 
to be ascribed as among multiple medical opinions in a case, 
and to state our reasons or bases for favoring one opinion 
over another.  See Winsett v. West, 11 Vet.App. 420, 424-25 
(1998).  The Court has also indicated that the probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 
12 Vet.App. 185, 187 (1999).  Therefore, we must discuss the 
medical evidence in the record which leads us to our decision 
in this case.

A number of medical professionals have commented on whether 
the veteran's hairy cell leukemia was the result of Agent 
Orange exposure in Vietnam.  Dr. Lindsay reported that hairy 
cell leukemia was of "B-cell" origins, which was the same 
cell origin as multiple myeloma, a cancer under the VA's 
presumptive list of service connection for Agent Orange 
exposure.  It was Dr. Lindsay's opinion that the hairy cell 
leukemia with which the veteran suffers was essentially the 
same cancer as that of multiple myeloma.  Dr. Scher, however, 
reported that hairy cell leukemia was a distinct clinico-
pathologic entity with clinical and laboratory manifestations 
different from multiple myeloma.  She also stated that the 
etiologic factors had not yet been defined, and while it is 
possible that Agent Orange could be shown sometime in the 
future to be related to hairy cell leukemia, the uncommonness 
of the disease makes it difficult to determine possible 
etiologic factors.

A subsequent opinion from Dr. Williams noted that, although 
an association between hairy cell leukemia and Agent Orange 
could not be proven, it could not be ruled out either.  A 
statement from Dr. Carlson indicated that, because of the 
rarity of hairy cell leukemia in the general population, it 
was difficult to make an absolute confirmation of a 
relationship between it and exposure to herbicides.  Dr. 
Carlson concluded that, in the final analysis, an absolute 
answer to the relationship between hairy cell leukemia and 
Agent Orange would probably never be known, although, looking 
at the circumstantial evidence, there was a definite 
possibility that the veteran's condition was related to 
exposure to Agent Orange.  

In this instance, the Board finds Dr. Scher's opinion to be 
of the greatest probative value, based on her medical 
specialty and position as the Chief of Hematology/ Oncology 
at the VAMC in Huntington.  Moreover, both Drs. Williams and 
Carlson appear to support Dr. Scher's position that, at this 
point in time, scientific knowledge is inconclusive as to 
whether exposure to Agent Orange can be directly linked to 
the onset of hairy cell leukemia.  While the Board has also 
taken into consideration Dr. Lindsay's conclusions as to the 
nature and etiology of the veteran's hairy cell leukemia, the 
majority of medical opinions presented with respect to the 
veteran's claim are in agreement that existing science is 
inconclusive as to whether there is a current nexus between 
Agent Orange and the onset of hairy cell leukemia.  See Owens 
v. Brown, 7 Vet.App. 429, 433 (1995) ("[I]t is not error for 
the BVA to favor the opinion of one competent medical expert 
over that of another when the Board gives an adequate 
statement of reasons and bases.").  See also Winsett v. 
West, supra, 11 Vet.App. at 425 ("Exposure to Agent Orange, 
without more, is not a compensable occurrence.").  
Therefore, the Board, after careful review of all four 
medical opinions, finds the weight of the evidence against 
the veteran's claim.  On balance, there is no convincing 
evidence in the medical opinions of record that the veteran's 
hairy cell leukemia is directly attributable to exposure to 
Agent Orange.  

Contrasting with Dr. Lindsay's comments in favor of this 
claim, the Board notes that, pursuant to the statutes cited 
above, a great amount of scientific effort, over a number of 
years, has been exerted in research and analysis of the Agent 
Orange issue.  See the Agent Orange Act of 1991, supra, at 
section 3, which mandated that the National Academy of 
Sciences (NAS) "review and evaluate the available scientific 
evidence regarding associations between diseases and exposure 
to dioxin and other chemical compounds in herbicides."  In 
pertinent part, "[a]fter reviewing 6,420 scientific or 
medical articles, and selecting approximately 230 
epidemiologic studies for detailed analysis, consulting with 
outside experts, and conducting public hearings," the NAS 
issued a Report entitled Veterans and Agent Orange: Health 
Effects of Herbicides Used in Vietnam, on July 27, 1993, 
which found that a relationship existed between exposure to 
herbicidal agents and the development of only certain 
diseases.  See 59 Fed. Reg. at 342 (1994).  That NAS review 
was relied upon in the Secretary's determination that there 
is no positive association between exposure to herbicides and 
any disorder not listed in the governing regulations.  Id.  A 
second report, entitled Veterans and Agent Orange: Update 
1996, was issued by the NAS on March 14, 1996.  Again, it was 
scientifically concluded that only certain diseases have a 
medically supportable connection with herbicide exposure and, 
to date, the veteran's currently claimed disease is not among 
those disorders so recognized.  See 61 Fed. Reg. 41,442-449 
(1996).

Based upon its ongoing work pursuant to the Agent Orange Act 
of 1991, the NAS will soon be issuing a report entitled 
Veterans and Agent Orange, Update 1998.  Although that 
publication is not yet available, an Executive Summary has 
been posted on the Internet by the NAS, at 
"http://www.nap.edu/", its publications website.  That 
document notes that Public Law No. 102-4, among other things, 
tasked the NAS with conducting biennial updates that would 
review newly published scientific literature regarding 
statistical associations between health outcomes and exposure 
to dioxin and other chemical compounds in these herbicides.  
The committee members producing the update were selected 
because they are leading experts in their fields, have no 
conflicts of interest with regard to the matter under study, 
and have taken no public positions concerning the potential 
health effects of herbicides in Vietnam veterans or related 
aspects of herbicide or dioxin exposure.  The committee's 
goal was to seek the most accurate information and advice 
from the widest possible range of knowledgeable sources.  Id.

In that Executive Summary of the NAS' forthcoming Veterans 
and Agent Orange, Update 1998, there appears "Table 1 
Updated (1998), Summary of Findings in Occupational, 
Environmental, and Veterans Studies Regarding the Association 
Between Specific Health Outcomes and Exposure to 
Herbicides."  That table indicates that there is inadequate 
or insufficient evidence to determine whether an association 
exists between exposure to herbicides and a number of health 
outcomes, including leukemia.

The Board is aware that, when we rely upon evidence developed 
or obtained after the most recent Statement of the Case or 
Supplement Statement of the Case, the claimant must be 
provided adequate notice of our intention to use such 
evidence and given an opportunity to respond.  See Hilkert v. 
West, 12 Vet.App. 145, 151 (1999), citing Thurber v. Brown, 5 
Vet.App. 119, 122 (1993).  Here, however, we have not relied 
in any way upon the aforementioned Executive Summary of the 
NAS update on Agent Orange.  We have simply set it out for 
informational purposes.  Under the process prescribed by law, 
upon final publication of the NAS report, the Secretary of 
Veterans Affairs will review it and determine what, if any, 
action should be taken with regard to the regulations which 
govern Agent Orange claims, and will publish notice of any 
such action in the Federal Register.

One of the veteran's contentions in this case is that a 
previous decision of the Board granted service connection for 
hairy cell leukemia under a fact pattern ostensibly similar 
to the one presented in his appeal.  We must note, in 
response, that the Board is not bound to follow its prior 
decisions in other cases, since each appeal presents a 
combination of factual and legal issues unique to that 
particular case.  See 38 C.F.R. § 20.1303 (1998).  In any 
event, however, we observe that, other than the fact that the 
Board decision cited by the veteran granted service 
connection for hairy cell leukemia based upon a claim of 
exposure to toxic chemicals, the cases are widely divergent 
in their factual predicates.  For example, the veteran in 
that case had not served in Vietnam and, in fact, had left 
service several years before the commencement of the Vietnam 
era.  Also, that claim was based upon exposure in service to 
a multitude of different chemicals, and the veteran's 
treating hematologist had rendered an opinion that he was 
convinced the hairy cell leukemia was a direct result of that 
chemical exposure in service.  As noted above, in the present 
appeal, the nature of the claimed exposure is different, no 
such conclusive opinion is part of the record, and a majority 
of the opinions presented note that medical evidence is 
currently inconclusive as to a link between Agent Orange and 
hairy cell leukemia.  

The veteran has made reference to an August 1994 Training 
Letter from the VA Compensation & Pension Service, concerning 
claims for hairy cell leukemia under 38 C.F.R. §§ 3.309(d) 
and 3.311.  The regulations cited therein are concerned with 
claims based upon exposure to ionizing radiation, not Agent 
Orange, and hence are inapposite here.  In addition, the 
veteran has argued that his hairy cell leukemia may have 
resulted from exposure to substances other than herbicides, 
such as pesticides, gelled fuels (napalm), and burster shells 
for phosphorus floaters (night bursts).  As to those matters, 
he has submitted no medical evidence to support any 
etiological connection, and we are deciding the present 
appeal only as to the Agent Orange-herbicide claim.

Finally, we note the appellant's representative's recent 
request that the Board either remand to secure a review of 
the case by a VA physician, or secure an independent medical 
opinion.  With regard to the first request, we note that the 
evidence of record already contains the opinion of Dr. Sher, 
which was obtained by the RO during its development of this 
claim.  In addition, the Board is authorized to obtain an 
opinion from an independent medical expert (IME) when a 
question involving medical complexity or controversy is 
presented in an appeal.  38 U.S.C.A. § 5109; 38 C.F.R. § 
20.901(d).  The necessity of obtaining such an opinion is 
left to the discretion of the Board.  Bielby v. Brown, 7 
Vet.App. 260, 269 (1994); see also Winsett v. West, supra, 11 
Vet.App. at 426.

The Board concludes there is no justification or need for 
referral to an IME in this case.  Review of the entire record 
reveals ample discussion of the issues in this case by 
several physicians.  In addition, the previous reports of the 
NAS, referenced in Federal Register notices in 1993 and 1996, 
have failed to support an association between leukemia and 
Agent Orange.  In our opinion, given the massive effort by 
the NAS, under the aegis of the Agent Orange Act and at the 
request of the Secretary, there would be no useful 
information gained, and no benefit to the veteran, in 
referral to an IME.

In this regard, we express our sympathy for the veteran's 
illness, and also our appreciation of his obvious sincerity 
in pursuing this claim.  It may well be true that future 
research will, as has been mentioned by several experts in 
this case, identify an etiological relationship between 
herbicide exposure in Vietnam and hairy cell leukemia.  The 
Secretary and the Board, however, must decide cases based 
upon the facts and the law before us, and not upon 
sympathetic speculation.  Obviously, our analysis of this 
case does not occur on a "clean slate."  We have been 
obligated to consider the extensive scientific inquiry that 
has been undertaken to date, as well as the regulations which 
have been issued in response to the scientific data.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the appellant under 38 U.S.C.A. § 5107 and 38 
C.F.R. § 3.102, but we do not find the evidence is of such 
approximate balance as to warrant its application.

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for hairy cell leukemia, claimed as secondary to Agent 
Orange exposure, regardless of the fact that the current 
evidence does not warrant a grant of service connection for 
that disability.  


ORDER

Entitlement to service connection for hairy cell leukemia, 
claimed as secondary to Agent Orange exposure, is denied.


REMAND

A review of the veteran's service medical records reflects 
that he underwent a re-enlistment examination in November 
1961.  In an addendum to the Report of Medical Examination, 
dated in December 1961, it was noted that the veteran had 
undergone an ear, nose, and throat consultation.  An 
audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
40/20
10
LEFT
15
10
15
15
15

The addendum indicated, "Isolated frequency loss.  H-2, 
hypacusia, sensori-neural loss, left ear, at 3000.  Cleared.  
No limitations."  The addendum further reported, in box #74, 
"#71 - H 2 (3999), Deafness, sensori-neural, left ear.  On 
the veteran's DA Form 20, in box #18, it was noted the 
veteran suffered from a loss of hearing in his left ear.  

In November 1967, the veteran was medically examined for 
purposes of separating from active service.  On audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
Unreport
ed
0
LEFT
5
0
5
Unreport
ed
5

Thereafter, in February 1997, the RO received a Statement In 
Support of Claim (VA Form 21-4138), in which the veteran 
filed a claim of service connection for left ear hearing 
loss.  The veteran noted that, while in service, he had 
trained with heavy artillery (8-inch guns), and he requested 
an examination to evaluate his current hearing loss. 

In a March 1997 rating decision, the RO denied the veteran's 
claim of service connection for left ear hearing loss, noting 
in its decision the lack of post-service treatment for the 
disorder.

In June 1997, the veteran testified before a hearing officer 
at the VARO in Huntington.  Under questioning, the veteran 
stated that, while in service, he had received training in a 
howitzer heavy artillery unit.  He also testified that he was 
an assistant gunner in a mortar unit, and noted that the ear 
plugs the men were issued did not provide much protection 
from the noise.  The veteran also noted that he fired a 
competitive pistol while in service, and spent many hours out 
on the pistol range practicing.  The veteran testified that 
he had not received treatment for any hearing loss, and that 
the only supporting evidence of left ear hearing loss was his 
service medical records.

In September 1997, the veteran submitted a Statement in 
Support of Claim to the RO in which he contended that he 
should be afforded a VA examination to assess his service-
connected hearing loss.  

With regard to the veteran's claim of a service-related left 
ear hearing loss, regulatory criteria provide that impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
of 500, 1,000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

The Board notes that sensori-neural hearing loss is 
considered an organic disease of the nervous system, and is 
therefore, under 38 C.F.R. § 3.309(a), a disability subject 
to presumptive service connection.  Service records note a 
specific finding of sensori-neural hearing loss in the 
veteran's left ear.  In view of these findings, and in light 
of the fact that the veteran's recorded auditory threshold at 
3000 Hz was 40 dB (considered disabling for VA purposes), we 
feel it imperative that the veteran be examined to assess the 
exact nature of his left ear hearing loss before reaching a 
final decision on his appeal.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of any and all 
medical care providers who have treated 
him for his left ear hearing loss.  The 
RO should request the veteran to furnish 
signed authorizations for release of any 
private medical records, if applicable.  
The RO should obtain all additional VA 
medical records and incorporate them into 
the claims folder.

2.  The veteran should then be scheduled 
for VA audiology examination to determine 
the degree of hearing loss in his left 
ear.  Before evaluating the veteran, the 
examiner should be provided with the 
claims folder for review in connection 
with his evaluation.  All indicated tests 
should be accomplished, including 
measuring the veteran's speech 
discrimination in his left ear.  The 
examiner should comment on the degree of 
hearing impairment and reconcile this 
opinion with previously performed tests, 
specifically the service audiological 
examination performed in December 1961.

3.  Upon completion of the development 
requested hereinabove, the veteran's 
claim should be reviewed once again.  If 
the action taken remains adverse to the 
veteran, he and his accredited 
representative should be furnished with a 
Supplemental Statement of the Case and 
should be given an opportunity to respond 
thereto.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to further develop 
the record and ensure due process of law. No action is 
required by the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1997) (Historical and Statutory 
Notes). In addition, VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part IV, directs the RO's to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



